Citation Nr: 1636727	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  09-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than January 16, 2007, for a 100 percent disability rating for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than June 12, 2006, for the grant of a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983, August 2004 to August 2005, and November 2008 to February 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In May 2014, the Board remanded this matter for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, this appeal was most recently remanded by the Board in May 2014.  The Board indicated that the Veteran was scheduled for an April 2014 videoconference hearing before a Veterans Law Judge of the Board, but he failed to appear.  However, in a contemporaneous April 2014 statement, the Veteran explained that he was unable to attend the hearing because of the death of his wife's mother and then grandfather in Thailand, and that he was in an area of Thailand without any phone or internet connection, so he could not contact VA.  He, therefore, requested to have his hearing rescheduled.  Accordingly, the Board found that the Veteran showed good cause for his absence and requested that his hearing be rescheduled before deciding his appeal of these claims.  38 C.F.R. §§ 3.103 (c)(1); 20.700(a) and (e) (2015).

Pursuant to the May 2014 Board remand, the Veteran was rescheduled for a videoconference hearing on August 13, 2014.  Notice of his hearing date was mailed in a June 2014 letter to an address in Huntington Beach, California.  In an August 7, 2014 email correspondence, the Veteran's representative acknowledged the Veteran's August 13, 2014 hearing date, but indicated that the Veteran recently relocated to a new address in Colorado Springs, Colorado.  The Veteran's representative expressed that the Veteran would like to continue his appeal at a local RO in his area.  

In accordance with 38 C.F.R, § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  There is no evidence of record indicating the Veteran withdrew his hearing request.  As such, this appeal must be remanded for the AOJ to schedule the Veteran for a Board hearing.

Accordingly, the case is REMANDED for the following action:

Note the Veteran's change of address and reschedule the Veteran's videoconference hearing before the Board at the earliest opportunity.  The Veteran and his representative must be sent advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If the Veteran withdraws the request for a hearing or does not appear for the hearing on the date scheduled, that should be documented in the record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




